1    PAUL L. REIN, Esq. (SBN 43053)
     AARON M. CLEFTON (SBN318680)
2    LAW OFFICES OF PAUL L. REIN
     200 Lakeside Drive, Suite A
3    Oakland, CA 94612
     Telephone: 510/832-5001
4    Facsimile:    510/832-4787
     reinlawoffice@aol.com
5
     STEVEN L. DERBY, Esq. (SBN 148372)
6    CELIA MCGUINNESS, Esq. (SBN 159420)
     DERBY, McGUINNESS & GOLDSMITH, LLP.
7    200 Lakeside Drive, Suite A
     Oakland, CA 94612
8    Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
9    info@dmglawfirm.com
10   Attorneys for Plaintiffs
     ODIS MARTIN and LORETHA MARTIN
11
     * Defendants’ counsel listed after the caption
12

13                                    UNITED STATES DISTRICT COURT
14                                   NORTHERN DISTRICT OF CALIFORNIA
15
       ODIS MARTIN and LORETHA MARTIN,                 Case No. 4:16-cv-00776 HSG
16                                                     Civil Rights
                             Plaintiffs,
17
               v.
18                                                     STIPULATION AND ORDER FOR
                                                       DISMISSAL WITH PREJUDICE
19     SERVICE HOSPITALITY, LLC, dba
       CLARION HOTEL CONCORD; CHOICE
20     HOTELS INTERNATIONAL, INC.; LEISURE
       HOTEL GROUP, LLC; and DOES 1-20,
21     Inclusive,

22     Defendants.

23

24   JEFFER MANGELS BUTLER & MITCHELL LLP
     MARTIN H. ORLICK, SBN. 083908, mho@jmbm.com
25   STUART K. TUBIS, SBN 278278, skt@jmbm.com
     Two Embarcadero Center, Fifth Floor
26   San Francisco, California 94111-3824
     Telephone: (415) 398-8080
27   Facsimile: (415) 398-5584
28

     STIP AND ORDER RE ARBITRATION
     CASE NO. 4:16-cv-00776 HSG                  -1-      C:\Users\RILEYN~1.CAN\AppData\Local\Temp\notes06E812\2018 11 15 Stipulated Dismissal.docx
1    Attorneys for Defendants
     SERVICE HOSPITALITY, LLC and
2    LEISURE HOTEL GROUP, LLC
3    GINA HAGGERTY LINDELL (SBN: 217258)
     glindell@gordonrees.com
4    LAURA G. RYAN (SBN: 184363)
     lryan@gordonrees.com
5    GORDON & REES LLP
     101 W. Broadway
6    Suite 2000
     San Diego, CA 92101
7    Telephone: (619) 696-6700
     Facsimile: (619) 696-7124
8
     Attorneys for Defendant
9    CHOICE HOTELS INTERNATIONAL, INC.
10                                              STIPULATION
11           Plaintiffs ODIS MARTIN and LORETHA MARTIN (“Plaintiffs”) and Defendants

12   SERVICE HOSPITALITY, LLC, dba CLARION HOTEL CONCORD; CHOICE HOTELS

13   INTERNATIONAL, INC.; LEISURE HOTEL GROUP, LLC (“Defendants”), – Plaintiffs and

14   Defendants together the “Parties” – hereby stipulate and request pursuant to FRCP Rule 41(a) that

15   the Court order that all of Plaintiff’s claims in this action against all Defendants be dismissed with

16   prejudice, subject to the Court retaining jurisdiction to enforce the terms of the Settlement

17   Agreement.

18   IT IS SO STIPULATED.

19     Date: November 16, 2018                     LAW OFFICES OF PAUL L. REIN
20

21                                                 By: /s/ Aaron M. Clefton
                                                   AARON M. CLEFTON, ESQ.
22                                                 Attorneys for Plaintiffs
                                                   ODIS MARTIN and LORETHA MARTIN
23

24

25

26

27

28

     STIP AND ORDER RE ARBITRATION
     CASE NO. 4:16-cv-00776 HSG                    -2-        C:\Users\RILEYN~1.CAN\AppData\Local\Temp\notes06E812\2018 11 15 Stipulated Dismissal.docx
1      Date: November 16, 2018                    DERBY, McGUINNESS & GOLDSMITH, LLP
2

3                                                 By: /s/ Steven L. Derby
                                                  STEVEN L. DERBY, ESQ.
4                                                 Attorneys for Plaintiffs
                                                  ODIS MARTIN and LORETHA MARTIN
5

6      Date: November 16, 2018                    JEFFER MANGELS BUTLER & MITCHELL LLP
7

8                                                 By: /s/ Martin H. Orlick
                                                  MARTIN H. ORLICK, ESQ.
9                                                 Attorneys for Defendants
                                                  SERVICE HOSPITALITY, LLC and
10                                                LEISURE HOTEL GROUP, LLC
11     Date: November 16, 2018                    GORDON & REES LLP
12

13                                                By: /s/ Laura G. Ryan
                                                  LAURA G. RYAN, ESQ.
14                                                Attorneys for Defendant
                                                  CHOICE HOTELS INTERNATIONAL, INC.
15

16
                                         FILER’S ATTESTATION
17
             Pursuant to Local Rule 5-1, I hereby attest that I, Aaron Clefton, attorney with the Law
18
     Offices of Paul Rein, received the concurrences of Steven Derby, Martin Orlick, and Laura Ryan in
19
     the filing of this document.
20

21                                                        /s/ Aaron M. Clefton
                                                          Aaron M. Clefton
22

23

24

25

26

27

28

     STIP AND ORDER RE ARBITRATION
     CASE NO. 4:16-cv-00776 HSG                   -3-        C:\Users\RILEYN~1.CAN\AppData\Local\Temp\notes06E812\2018 11 15 Stipulated Dismissal.docx
                                                  ORDER
1
             Pursuant to the stipulation of the parties, and for good cause shown, IT IS SO ORDERED.
2

3
     DATED: November 19, 2018                    ___________________________________
4                                                Honorable Haywood S. Gilliam, Jr.
                                                 U.S. District Court Judge
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIP AND ORDER RE ARBITRATION
     CASE NO. 4:16-cv-00776 HSG                 -4-        C:\Users\RILEYN~1.CAN\AppData\Local\Temp\notes06E812\2018 11 15 Stipulated Dismissal.docx
